On Remand from the Supreme Court

YATES, Judge.
The Alabama Supreme Court has reversed this court’s judgment insofar as it affirmed the trial court’s holding that Cre-an was not entitled to the 15% penalty, pursuant to § 25-5-59(b), Ala.Code 1975, and the case has been remanded to this court. See Ex parte Crean, 782 So.2d 298 (Ala.2000). The judgment of the trial court, insofar as it relates to that 15% penalty, is reversed, and the case is remanded. The trial court is instructed, in compliance with the Supreme Court’s opinion, “to award Crean the 15% penalty on those installments of benefits which have accrued and shall accrue since August 25, 1997, and which have or shall become over 30 days delinquent and further to ... grant Crean that relief ordered by [this court in its original opinion] for the lump-sum payment and interest.” See Ex parte Crean, 782 So.2d at 302.
REVERSED IN PART; AND REMANDED WITH INSTRUCTIONS.
ROBERTSON, P.J., and MONROE, CRAWLEY, and THOMPSON, JJ., concur.